Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed August 11, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 16, filed November 1, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Hausotte in view of Ryan) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Liang and Hausotte, as shown below. 
Given the amendments to claims 1 and 19, reference to Liang is being relied upon to teach dependent claims 2-3, 7, 11-13, 17, and 20 more-consistently with the instant claim language, as shown below.
Given the amendments to claim 1, reference to Chen is being relied upon to teach dependent claim 8 more-consistently with the instant claim language, as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claims 7 and 17, the limitation “the physical 3D-object is covered” is indefinite. It is unclear if the physical 3D object is covering something, or if something is covering the 3D object. For the purpose of advancing prosecution, the examiner assumes the adapted grid is covering the 3D object. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 6-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 20180116726 A1, published May 3, 2018), from IDS, in view of Hausotte et al. (US 20140241511 A1, published August 28, 2014), from IDS, hereinafter referred to as Liang and Hausotte, respectively. 
Regarding claim 1, Liang teaches a method for visualizing a surface curvature of a 3D-object, the method comprising: 
acquiring a dataset generated via an imaging modality, the dataset describing a 3D-shape of the 3D-object (Fig. 1; see para. 0026 – “Some meaningful urological anatomic structures such as kidney 103 and lesions 105 that are already segmented from a scanned medical data [generated from imaging modality] can be placed inside the 3D space.”; Fig. 8; see para. 0042 – “The process commences in step 810, wherein a 3D virtual space including an organ (e.g. kidney) and a lesion located within the organ is obtained.”); 
reconstructing a virtual representation of the 3D-object from the dataset, the intersecting grid lines of the adapted grid following surface curvature of the virtual representation of the 3D-object (Fig. 2A-2B; see para. 0042 – “…the process in step 820 generates and overlays a grid (including a plurality of longitudinal and latitudinal curves) on the surface of the organ.”); and 
outputting the adapted grid for display over at least one of the 3D-object or a virtual model of the 3D-object (see para. 0031 – “Upon the latitudinal and longitudinal curves being generated by the method as described above, the curves are overlaid on top of the kidney surface in the 3D virtual space as shown in FIG. 2A.”).  
Liang teaches generating a grid adapted to the surface of a 3D object, but does not explicitly teach where a flat grid is projected to the surface of the 3D object to create an adapted grid. 
Whereas, Hausotte, in the same field of endeavor, teaches: 
projecting a flat 2D-grid of intersecting grid lines onto a 3D-object to create an adapted grid of intersecting grid lines (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”); and
wherein a distance along a grid line between two neighboring intersections on the adapted grid is equal to a distance along a grid line between two neighboring sections of the flat 2D-grid, and the two neighboring intersections on the adapted grid correspond to the two neighboring intersections on the flat 2D-grid (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a grid adapted to the surface of a 3D object, as disclosed in Liang, by projecting a flat grid to the surface of the 3D object to create an adapted grid, as disclosed in Hausotte. One of ordinary skill in the art would have been motivated to make this modification in order to provide precise marking of a surface of the examination subject, as taught in Hausotte (see para. 0035).  
Furthermore, regarding claim 2, Liang further teaches segmenting the dataset, wherein the segmenting of the dataset defines a volume of the dataset belonging to the 3D-object (Fig. 1; see para. 0026 – “Some meaningful urological anatomic structures such as kidney 103 and lesions 105 that are already segmented from a scanned medical data [segmented dataset] can be placed inside the 3D space.”). 
Furthermore, regarding claim 3, Liang further teaches adding the adapted grid to at least one of the dataset or the virtual model of the 3D-object (Fig. 2A-2B; see para. 0042 – “…the process in step 820 generates and overlays a grid (including a plurality of longitudinal and latitudinal curves) on the surface of the organ.”).  
Furthermore, regarding claim 4, Hausotte further teaches wherein the 3D-object is a physical 3D-object (Fig. 1, body of patient 1), and the method further comprises: 
automatically tracking, via a tracking system, a current position and a current orientation of the physical 3D-object (see para. 0052 – “The feed position [current position and orientation] of the patient table 11 or of the body 1 thus can be determined independently by the CT system 13, or by the reference position value determination unit 21.”), 
registering the dataset with the current position and the current orientation of the physical 3D-object (see para. 0053 – “As explained above with FIGS. 2 and 3, the distortion calculation unit 22 calculates a pre-distortion of the marking grid 5 depending on the relief data RF [dataset] and the position of the surface 6 of the body 1 [physical 3D object] as well as on the position of the deflection unit 8.”), and 
displaying the adapted grid corresponding to the current position and the current orientation of the physical 3D-object (see para. 0052 – “The feed position [current position and orientation] of the patient table 11 or of the body 1 thus can be determined independently by the CT system 13, or by the reference position value determination unit 21. This method step forms the requirement of a correct calculation of an alignment of the light beams 7 emitted by the deflection unit 8 at every single target point of a marking grid 5 [adapted grid] that is projected onto the surface 6 [of the patient’s body, physical 3D object] in a subsequent step.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over a virtual model of a 3D object, as disclosed in Liang, by having the 3D object be a physical 3D object, and displaying the adapted grid corresponding to the tracked current position and orientation of the physical 3D object, as disclosed in Hausotte. One of ordinary skill in the art would have been motivated to make this modification in order to continuously update the measurement information marking in the case of a living, moving body, as taught in Hausotte (see para. 0018). 
Furthermore, regarding claim 6, Hausotte further teaches projecting the adapted grid onto the physical 3D-object or onto a surface covering the physical 3D-object via a laser projector (Fig 4 and 5, laser system 9 (laser projector) projecting measurement grid 5 (adapted grid) on body 1 of a patient (physical 3D-object); see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
The motivation for claim 6 was shown previously in claim 4.

Furthermore, regarding claim 7, Liang further teaches displaying a model of the physical 3D-object along with the adapted grid, wherein the physical 3D-object is covered (see para. 0021 – “Upon the latitudinal and longitudinal curves [adapted grid] being generated by the method as described above, the curves are overlaid on top of the kidney surface [physical 3D object] in the 3D virtual space [model] as shown in FIG. 2A.”).  
Furthermore, regarding claim 9, Hausotte further teaches adjusting a grid resolution defining a standard distance between two grid lines according to a corresponding parameter value (Fig. 5; see para. 0050 — “...an operator at the terminal 43 can adjust parameters of the marking grid 5 (for example intervals between intersection points of the line raster [grid resolution] or a presentation by means of points and/or lines) via a control window 39.”).
Furthermore, regarding claim 10, Hausotte further teaches: 
displaying intersect grid lines of the adapted grid covering a region of interest in a first color  (see para. 0035 – “…the contours of a kidney of the patient [region of interest] can be depicted as an overlay with green light [first color].”); and  
displaying grid lines of the adapted grid not covering the region of interest in at least one second color, the first color and the at least one second color being different (Fig. 4-5; see para. 0035 — “...a marking grid with blue light [second color] can be blended onto the skin of a patient, and the contours of a kidney of the patient [region of interest] can be depicted as an overlay with green light [first color].”).  
Furthermore, regarding claim 11, Liang further teaches:
displaying the adapted grid and displaying a handle point with the adapted grid, the handle point serving as a control element for at least one of shifting, rotating, or pivoting the adapted grid (see para. 0032 – “As shown in FIG. 2B, the orientations of the whole grid pattern can be changed by placing a graphical handle 230 at the intersection point 232 of the central longitude curve 202 and the middle latitude curve 201.”); 
tracking the handle point (see para. 0032 – “A user can manipulate the handle and position the handle at other desired locations on the kidney surface. The grid is moved accordingly with the graphical handle, and is centered at the newly moved location of the handle.”); and 
at least one of shifting, rotating, or pivoting the adapted grid according to the tracking (see para. 0032 – “A user can manipulate the handle and position the handle at other desired locations on the kidney surface. The grid is moved accordingly with the graphical handle, and is centered at the newly moved location of the handle.”).  
Furthermore, regarding claim 12, Liang further teaches a non-transitory computer program product, storing program code including instructions that, when the program code is executed by a computer, cause the computer to carry out the method of claim 1 (see para. 0009 – “By one aspect of the present disclosure is provided a non-transitory machine readable medium having information recorded thereon for surgical procedure assistance, wherein the information, when read by a machine, causes the machine to perform the steps…”; see para. 0050 – “Tangible non-transitory “storage” type media include any or all of the memory or other storage for the computers, processors or the like…which may provide storage at any time for the software programming.”).
Furthermore, regarding claim 13, Liang further teaches a non-transitory computer-readable storage medium storing a computer program including instructions that, when executed by a computer, cause the computer to carry out the method of claim 1 (see para. 0009 – “By one aspect of the present disclosure is provided a non-transitory machine readable medium having information recorded thereon for surgical procedure assistance, wherein the information, when read by a machine, causes the machine to perform the steps…”; see para. 0050 – “Tangible non-transitory “storage” type media include any or all of the memory or other storage for the computers, processors or the like…which may provide storage at any time for the software programming.”).  
Furthermore, regarding claim 16, Hausotte further teaches wherein the 3D-object is a physical 3D-object, and the method further comprises:  projecting the adapted grid onto the physical 3D-object or onto a surface covering the physical 3D-object via a laser projector (Fig 4 and 5, laser system 9 (laser projector) projecting measurement grid 5 (adapted grid) on body 1 of a patient (physical 3D-object); see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).  
Furthermore, regarding claim 17, Liang further teaches wherein the 3D-object is a physical 3D-object, the physical 3D-object is covered, and the method further comprises: displaying a model of the 3D-object along with the adapted grid (see para. 0021 – “Upon the latitudinal and longitudinal curves [adapted grid] being generated by the method as described above, the curves are overlaid on top of the kidney surface [physical 3D object] in the 3D virtual space [model] as shown in FIG. 2A.”).  
The motivation for claims 9-10 and 16 was shown previously in claim 1.

Regarding claim 14, Liang teaches a system for visualizing a surface curvature of a 3D-object, the system comprising: 
a means for acquiring a dataset via an imaging modality, the dataset describing a 3D-shape of the 3D-object (Fig. 1; see para. 0026 – “Some meaningful urological anatomic structures such as kidney 103 and lesions 105 that are already segmented from a scanned medical data [generated from imaging modality] can be placed inside the 3D space.”; Fig. 8; see para. 0042 – “The process commences in step 810, wherein a 3D virtual space including an organ (e.g. kidney) and a lesion located within the organ is obtained.”);  
a means for reconstructing a virtual representation of the 3D-object from the dataset, the intersecting grid lines of the adapted grid following surface curvature of the virtual representation of the 3D-object (Fig. 2A-2B; see para. 0042 – “…the process in step 820 generates and overlays a grid (including a plurality of longitudinal and latitudinal curves) on the surface of the organ.”); and 
a means for outputting the adapted grid for display over at least one of the 3D-object 
Liang teaches generating a grid adapted to the surface of a 3D object, but does not explicitly teach where a flat grid is projected to the surface of the 3D object to create an adapted grid. 
Whereas, Hausotte, in the same field of endeavor, teaches: 
a means for projecting a flat 2D-grid of intersecting grid lines onto the virtual representation of the 3D-object to create an adapted grid of intersecting grid lines (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
wherein a distance along a grid line between two neighboring intersections on the adapted grid is equal to a distance along a grid line between two intersections of the flat 2D-grid, and the two neighboring intersections on the adapted grid correspond to the two neighboring intersections on the flat 2D-grid (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a grid adapted to the surface of a 3D object, as disclosed in Liang, by projecting a flat grid to the surface of the 3D object to create an adapted grid, as disclosed in Hausotte. One of ordinary skill in the art would have been motivated to make this modification in order to provide precise marking of a surface of the examination subject, as taught in Hausotte (see para. 0035).  

Regarding claim 18, Liang teaches a system, comprising: 
a memory storing a dataset via an imaging modality, the dataset describing a 3D-shape of a 3D-object (Fig. 9; see para. 0049 – “The exemplary computer platform includes an internal communication bus 906, program storage and data storage of different forms, e.g., disk 908, read only memory (ROM) 910, or random access memory (RAM) 912, for various data files [dataset] to be processed and/or communicated by the computer…”; Fig. 1; see para. 0026 – “Some meaningful urological anatomic structures such as kidney 103 and lesions 105 that are already segmented from a scanned medical data [generated from imaging modality] can be placed inside the 3D space.”; Fig. 8; see para. 0042 – “The process commences in step 810, wherein a 3D virtual space including an organ (e.g. kidney) and a lesion located within the organ is obtained.”); and 
at least one processor (Fig. 9, central processing unit (CPU) 904) configured to 
reconstruct a virtual representation of the 3D-object from the dataset, the intersecting grid lines of the adapted grid following a surface curvature of the 3D-object (Fig. 2A-2B; see para. 0042 – “…the process in step 820 generates and overlays a grid (including a plurality of longitudinal and latitudinal curves) on the surface of the organ.”); and 
output the adapted grid for display over at least one of the 3D-object or a virtual model of the 3D-object (see para. 0031 – “Upon the latitudinal and longitudinal curves being generated by the method as described above, the curves are overlaid on top of the kidney surface in the 3D virtual space as shown in FIG. 2A.”).  
Liang teaches generating a grid adapted to the surface of a 3D object, but does not explicitly teach where a flat grid is projected to the surface of the 3D object to create an adapted grid. 
Whereas, Hausotte, in the same field of endeavor, teaches: 
projecting a flat 2D-grid of intersecting grid lines onto a 3D-object to create an adapted grid of intersecting grid lines (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”); and
wherein a distance along a grid line between two neighboring intersections on the adapted grid is equal to a distance along a grid line between two neighboring sections of the flat 2D-grid, and the two neighboring intersections on the adapted grid correspond to the two neighboring intersections on the flat 2D-grid (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a grid adapted to the surface of a 3D object, as disclosed in Liang, by projecting a flat grid to the surface of the 3D object to create an adapted grid, as disclosed in Hausotte. One of ordinary skill in the art would have been motivated to make this modification in order to provide precise marking of a surface of the examination subject, as taught in Hausotte (see para. 0035).  

Regarding claim 19, Liang teaches a system comprising: 
an imaging modality to a dataset, the dataset describing a 3D-shape of a 3D-object (Fig. 1; see para. 0026 – “Some meaningful urological anatomic structures such as kidney 103 and lesions 105 that are already segmented from a scanned medical data [generated from imaging modality] can be placed inside the 3D space.”; Fig. 8; see para. 0042 – “The process commences in step 810, wherein a 3D virtual space including an organ (e.g. kidney) and a lesion located within the organ is obtained.”); and 
at least one processor (Fig. 9, central processing unit (CPU) 904) configured to reconstruct a virtual representation of the 3D-object from the dataset, the intersecting grid lines of the adapted grid following a surface curvature of the virtual representation of the 3D-object (Fig. 2A-2B; see para. 0042 – “…the process in step 820 generates and overlays a grid (including a plurality of longitudinal and latitudinal curves) on the surface of the organ.”); and 
a display to display the adapted grid over at least one of the 3D-object or a virtual model of the 3D-object (see para. 0026 – “…the virtual 3D scene is displayed on a 2D screen of a computer monitor.”; see para. 0031 – “Upon the latitudinal and longitudinal curves being generated by the method as described above, the curves are overlaid on top of the kidney surface in the 3D virtual space as shown in FIG. 2A.”).  
Liang teaches generating a grid adapted to the surface of a 3D object, but does not explicitly teach where a flat grid is projected to the surface of the 3D object to create an adapted grid. 
Whereas, Hausotte, in the same field of endeavor, teaches: 
a means for projecting a flat 2D-grid of intersecting grid lines onto the virtual representation of the 3D-object to create an adapted grid of intersecting grid lines (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
wherein a distance along a grid line between two neighboring intersections on the adapted grid is equal to a distance along a grid line between two intersections of the flat 2D-grid, and the two neighboring intersections on the adapted grid correspond to the two neighboring intersections on the flat 2D-grid (Fig. 4-5; see para. 0059 — “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating a grid adapted to the surface of a 3D object, as disclosed in Liang, by projecting a flat grid to the surface of the 3D object to create an adapted grid, as disclosed in Hausotte. One of ordinary skill in the art would have been motivated to make this modification in order to provide precise marking of a surface of the examination subject, as taught in Hausotte (see para. 0035).  
Furthermore, regarding claim 20, Liang further teaches wherein the display includes at least one of AR-glasses or a display monitor (see para. 0026 – “…the virtual 3D scene is displayed on a 2D screen of a computer monitor.”).

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Hausotte, as applied to claim 4 above, and in further view of Ryan et al. (US 20180168740 A1, published June 21, 2018), from IDS, hereinafter referred to as Ryan.
Regarding claim 5, Liang in view of Hausotte teaches all of the elements disclosed in claim 4 above.
Liang in view of Hausotte does not explicitly teach displaying, via an augmented reality device, to appear on or in front of the current position of the physical 3D-object, from a perspective of the augmented reality device.
Whereas, Ryan, in the same field of endeavor, teaches displaying, via an augmented reality device, to appear on or in front of the current position of the physical 3D-object, from a perspective of the augmented reality device (see para. 0136 — “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 (augmented reality device) during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600...As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [physical 3D object] to guide the surgeon 4208...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the displaying the adapted grid corresponding to the physical 3D object, as disclosed in Liang in view of Hausotte, by displaying from the perspective an augmented reality device, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide visual assistance in the form of real time visual overlays on the user’s field of view, as taught in Ryan (see para. 0005). 
Furthermore, regarding claim 15, Ryan further teaches wherein the 3D-object is a physical 3D-object, and the method further comprises: displaying, via an augmented reality device, to appear on or in front of a current position of the physical 3D-object, from a perspective of the augmented reality device (see para. 0136 — “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 (augmented reality device) during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600...As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [physical 3D object] to guide the surgeon 4208...”).
The motivation for claim 15 was shown previously in claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Hausotte, as applied to claim 1 above, and in further view of Chen et al. (US 20040210125 A1, published October 21, 2004), hereinafter referred to as Chen. 
Regarding claim 8, Liang in view of Hausotte teaches all of the elements disclosed in claim 1 above.
Liang in view of Hausotte teaches the adapted grid of the 3D object, but does not explicitly teach:  
adding virtual markings to at least one of the dataset, the adapted grid or the virtual model of the 3D-object automatically capturing the virtual markings; and 
outputting the virtual markings for display along with the adapted grid.  
Whereas, Chen, in the same field of endeavor, teaches: 
adding virtual markings to at least one of the dataset, the adapted grid or the virtual model of the 3D-object automatically capturing the virtual markings (Fig. 1; see para. 0050 – “An integral part of the present invention involves the placement of virtual planning markers into the patient specific data, using apparatus 20.”); and 
outputting the virtual markings for display along with the adapted grid (Fig. 1; see para. 0050 – “An integral part of the present invention involves the placement of virtual planning markers into the patient specific data, using apparatus 20. This may be done by placing such virtual planning markers into one or more of the patient-specific 2-D images contained in patient-specific database 10 before patient-specific 3-D computer model 15 is created; or by placing such virtual planning markers into patient-specific 3-D computer model 15 after that model has been created; or by some combination of the two.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified displaying the adapted grid on the virtual 3D model, as disclosed in Liang in view of Hausotte, by including displaying added virtual markers to the virtual 3D model, as disclosed in Chen. One of ordinary skill in the art would have been motivated to make this modification in order for the user to easily view any sites of interest in the virtual 3D model, as taught in Chen (see para. 0005 and 0011-0012).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Razzaque et al. (US 20140343404 A1, published November 20, 2014) discloses gridlines indicating a background of a virtual 3D space in which the image guidance cues and medical display objects are located. 
Wei et al. (US 20190035156 A1, published January 31, 2019 with a priority date of July 26, 2018) discloses generating a virtual model of an organ of a patient, where the virtual model includes virtual markers. 
Fahim et al. (US 20190183577 A1, published June 20, 2019 with a priority date of December 15, 2017) discloses displaying, by an augmented reality device, a virtual organ object via an augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model and visually indicating the selected puncture location.
Douglas et al. (US 20190311542 A1, published October 10, 2019 with a priority date of April 10, 2018) discloses superimposing a metric grid on the image or patient to facilitate the surgeons understanding the cut depth at any time during the operation, and color coding of the metric grid may be used to indicate proximity to tissue which is the objective of the operation. 
Kopelman et al. (US 20180168781 A1, published June 21, 2018) discloses where captured images may be registered to the 3-D model to accurately determine a position and orientation of the dental tool relative to the dental arch. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
 
 /JOEL LAMPRECHT/ Primary Examiner, Art Unit 3793